Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The tittle has been amended as follows: 
LIGHT PROJECTION DEVICE FOR A MOVING BODY HAVING AN OPTICAL SCANNER AND CONTROL PORTION CONTROLLING A MIRROR PORTION

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a light projection device with a light source, optical scanner and and control portion.  The optical scanner has a mirror portion that has a swinging mirror that scans the light from the light source.  The control portion controls and acquires change information of the angle range at which the mirror swings and changes the angle range based on the change information and changes the irradiation range of the light irradiated. 

Yatsuda (U.S. Pat. 10,114,214) discloses an optical scanner for a moving body with a swinging mirror that changes based on speed, incline  or distance using a camera . However, the cited reference fail to individually disclose, or suggest when combined, a range of the light 
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a scanner that changes based on the change information of the swing range of the mirror in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yatsuda (U.S. Patent No. 10,114,214) discloses an optical scanner for a moving body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J MAY/Primary Examiner, Art Unit 2875